Evans, J.
(dissenting). — I think that the majority opinion overlooks an important part of the record. In November or December, 1903, the husband of plaintiff was employed to sell the teas of the defendant at Cedar Rapids. He was to receive $15 per week and ten percent commission on sales beyond $150 per week. But it was a part of this same agreement that he was to furnish at his own expense without charge to the defendant the services of his wife. This testimony is not only undisputed, but it appears affirmatively in the testimony from both sides. On behalf, of the defendant, Ross, who made the contract with the husband, testified: “Our agreement with Mr. Baker, husband of the plaintiff, provided expressly that he was to furnish, at his own expense and without charge to us, the services of his wife or some suitable clerk to take care of the premium room.” Plaintiff’s husband, who was a witness in her behalf, testified on cross-examination as follows: “Q. At the time or preceding the time of your employment, was there any conversation between you and any representatives of the company as to whether your wife should or should not assist you in the work? A. At the time. Q. What was the conversation? A. She was to help me, what necessary help. Q. What was said about compensation to her? A. Nothing at that time. Q. Wasn’t it dis*76tinctly stated that she was not to receive compensation? A. Not in those words — that was the understanding.”
The plaintiff did assist in the store in accordance with such lagreement, and was so assisting when she claims to have had her conversation with Boss about the middle of April, 1904. Her complete testimony concerning this conversation is as follows: “Mr. Boss said to me: ‘Go ahead and work, and we will pay you for your work.’ I saw him only once.” There is no pretense of a new consideration. She simply continued in the assistance of her husband as she was already doing. Her sales were all reported in his narrie, and he drew the commission thereon every week. She testified: “All sales made were considered as Mr. Baker’s, and he received commission on all in excess of $150 per week.” So far as the shelving is concerned, I think the evidence was sufficient to sustain the verdict on that item. But the claim for services is without merit, and is a manifest afterthought. When plaintiff’s husband quit the service of the defendant, one Kleckner was sent to settle with him. The settlement was had. A claim was made for the shelving and was assented to by Kleckner according to the evidence in behalf of plaintiff. But it is not contended that any claim was made at that time for compensation for the wife’s services other than the regular commission which was paid to the husband. Nor was any claim made for two years thereafter. While such fact only goes to the weight of the evidence, it nevertheless emphasizes the want of legal merit already pointed out. I think the judgment below ought to be reversed.